EVERETT, Chief Judge
(concurring in the result):
In United States v. Mathews, 6 M.J. 357 (C.M.A.1979), and in United States v. Barlow, 9 M.J. 214 (C.M.A.1980), there were pleas of guilty. According to paragraph 70 b, Manual for Courts-Martial, United States, 1969 (Revised edition), such a plea by an accused, “if accepted, waives his right against self-incrimination.” In like fashion, the Supreme Court has stated that “[a] defendant who enters such a plea simultaneously waives several constitutional rights, including his privilege against compulsory self-incrimination, his right to trial by jury, and his right to confront his accusers.” McCarthy v. United States, 394 U.S. 459, 466, 89 S.Ct. 1166, 1170, 22 L.Ed.2d 418 (1969) (footnote omitted). Therefore, if, as in the cases at hand, a guilty plea has been accepted as provident and findings of guilt have been entered thereon, this waiver of self-incrimination would clearly encompass the information about consultation with *10counsel which the military judge adduced from Spivey and Turrentine. Since Article 31(a), UCMJ, 10 U.S.C. § 831(a), in my view, parallels the Fifth Amendment privilege against self — incrimination, see United States v. Armstrong, 9 M.J. 374 (C.M.A. 1980), the waiver of the privilege against self — incrimination includes a waiver of any rights granted by Article 31(a).1 Of course, the warning requirements of Article 31(b) were not intended to apply in this context. Cf. United States v. Armstrong, supra; United States v. Howard, 5 U.S.C.M.A. 186, 17 C.M.R. 186 (1954). Thus, because of the waiver inherent in their pleas of guilty, neither of the appellants had a basis for objecting to the questions posed to them by the military judge.2
However, if we were dealing here with pleas of not guilty, a different result would be called for. Until a conviction has become final on appeal, the privilege against self-incrimination survives with respect to the offenses of which the accused is convicted. Unlike a plea of guilty, a conviction does not waive the privilege against self-incrimination. Of course, information about an accused’s consultation with counsel in connection with a prior nonjudicial punishment or summary court-martial conviction has no probative force with respect to commission of the offenses which gave rise to the prior nonjudicial punishment or conviction. The presence or absence of consultation with counsel on those earlier occasions is a neutral fact as to the guilt or innocence of the prior offenses and also as to the guilt or innocence of the offenses on which the accused stands trial.
Nonetheless this information is being adduced from the accused in order to aggravate his punishment, since the proof of pri- or guilt and punishment tends to increase the severity of the later sentence. When a defendant is called as a witness and required over defense objection to give information which will tend to increase his punishment, he is being compelled to become a witness against himself-in violation of both Article 31 and the Fifth Amendment.
A comparison may be made to the situation that would be present if an accused who had pled not guilty was called to the stand by the Government or by the military judge and asked, over defense objection, whether he had consented to a search wherein incriminating evidence was found. The fact that consent was given is neutral and has no tendency to show that the accused was guilty of any offense. The consent is not a “statement” concerning the offense. Cf. United States v. Insani, 10 U.S.C.M.A. 519, 28 C.M.R. 85 (1959); Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973). Indeed, an innocent person might be more willing than a guilty one to consent to a search of his belongings. Nonetheless, I do not consider that it would be permissible under such circumstances for the prosecution or military judge to call the accused as a witness to testify that he had given consent for a search.
The Fifth Amendment shields a suspect or an accused from the dilemma of choosing between testifying falsely and injuring his own cause. That shield can be waived by a plea of guilty-and perhaps sometimes by a *11failure to object. However, if there is a plea of not guilty and suitable defense objection, an accused is entitled to remain mute about any matter pertinent to the determination of guilt or to his sentence. Because the principal opinion may be construed to establish a different principle with respect to records of non judicial punishment and conviction by summary court-martial when offered for sentence purposes, I am impelled to write this separate opinion.

. The Manual for Courts-Martial confers upon an accused certain rights in connection with presentencing mitigation and extenuation evidence for sentencing purposes. See paras. 53h and 75c, Manual for Courts-Martial, United States, 1969 (Revised edition). In this portion of the trial, an accused may make either a sworn or an unsworn statement or may remain silent. However, these Manual provisions do not appear intended to deal with inquiries made of an accused as to what formalities, if any, accompanied his receipt of nonjudicial punishment or conviction by summary court-martial on some earlier occasion.


. In Spivey’s trial the military judge went far in initiating the introduction into evidence of a portion of the accused’s service record as a prosecution exhibit. However, I do not view his actions in this regard as an abandonment of judicial impartiality. Instead, the judge appears to have been motivated by excessive zeal in attempting to comply with the dictates of United States v. Mathews, 6 M.J. 357 (C.M.A. 1979).